 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7
                                         AT TACOMA
 8
        BANK OF NEW YORK MELLON,                          CASE NO. C19-5678RBL
 9
                               Plaintiff,                 ORDER
10               v.

11      DEBORAH TOWNSEND,

12                             Defendant.

13

14          THIS MATTER is before the Court on Plaintiff’s Motion for Remand to Superior Court.

15   The matter was submitted for consideration without oral argument. The Court has reviewed the

16   record and files herein and is fully informed. For the reasons discussed below Plaintiff’s motion

17   is GRANTED.

18          Federal courts have limited subject matter jurisdiction. Kokkonen v. Guardian Life Ins. Co.

19   of Am., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed. 2d 391 (1994). Removal statutes are to be

20   strictly construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.

21   1992) (per curiam) (citing Boggs v. Lewis, 863 F.2d 662, 663 (9th Cir. 1988); Takeda v.

22   Northwestern Nat'l Live Ins. Co., 765 F.2d 815, 818 (9th Cir. 1985)). There is a "strong

23

24


     ORDER - 1
 1   presumption" against removal jurisdiction, which "means that the defendant always has the burden

 2   of establishing that removal is proper." Gaus, supra. (citations omitted).

 3          The removal was not proper and remand is necessary.

 4          Defendants allege that the foreclosure complaint violates the 11 USCS 542(a) discharge

 5   injunction that resulted from Defendants Chapter 7 Bankruptcy discharge on January 13, 2010.

 6   However, as Plaintiff points out, Defendants’ own Notice of Removal acknowledges that the

 7   underlying deed of trust remains enforceable after a bankruptcy discharge. Therefore, this claim

 8   is not based upon the 11 USC 524(a)(2) bar, but upon a state statute of limitations, RCW

 9   4.16.040(1).

10                  1.      Plaintiff’s Motion to Remand is GRANTED.

11                  2.      This case is REMANDED to the Pierce County Superior Court for all

12                          further proceedings (Pierce County Superior Court Cause No. 19-2-07409-

13                          0).

14                  3.      This matter is closed.

15   IT IS SO ORDERED.

16          Dated this 10th day of September, 2019.

17

18                                                        A
                                                          Ronald B. Leighton
19                                                        United States District Judge

20

21

22

23

24


     ORDER - 2
